EXAMINER’S AMENDMENT
This communication is a Corrected Notice of Allowance due to a minor informality in the previous Notice of Allowance filed 05/14/2021.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

IN THE CLAIMS:

In addition to the amendments in the Notice of Allowance filed 05/14/2021, correctly rewrite original claims 9 and 18 as the following:

--9.	(Currently amended) The method of claim [[8]]1, wherein adjusting the first operating parameter comprises at least one of: turning down a volume, reducing power, entering a standby mode, and entering a sleep mode.--

--18.	(Currently amended) The earphone of claim [[17]]10, wherein the at least one processor configured to carry out adjusting the first operating parameter is configured to carry out actions comprising at least one of: turning down a volume, reducing power, entering a standby mode, and entering a sleep mode.--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468